           Case 2:18-cr-00094-LRH-DJA Document 50 Filed 09/02/20 Page 1 of 2



 1

 2
                                           UNITED STATES DISTRICT COURT
 3
                                                DISTRICT OF NEVADA
 4

 5
     UNITED STATES OF AMERICA,                           )Case No.: 2:18-cr-0094-LRH-DJA
 6                                                       )
                     Plaintiff,                          )
 7                                                       ) FINDINGS OF FACT, CONCLUSIONS OF LAW
            vs.                                          ) AND ORDER TO CONTINUE SENTENCING
 8                                                       )
     MARTHA L. WILLIAMS,                                 )
 9                                                       )
                     Defendant                           )
10                                                       )

11
                 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER TO CONTINUE SENTENCING
12
            Based    on   the    pending   Stipulation     of   the    parties,   and   good   cause   appearing
13
     therefore, the Court finds that:
14
            2.       The current COVID 19 Pandemic has caused disruption to court calendars and
15
     caused disruption to counsel’s ability to adequately prepare for the sentencing date
16
     as currently set. The Court has instructed the parties to notify the Court if there
17
     does not exist an adequate reason to continue the sentencing date. Counsel for both
18   Defendant and the Government have indicated that no such reason exists. Pursuant to

19   the   Court’s    inquiry,     Counsel   for   Defendant     and    Counsel   for   the    Government   have

20   stipulated to continue the sentencing of Defendant a minimum of 60 days, until such

     time as the Court has an in-person sentencing date available.
21
            1.       Counsel for the Defendant has spoken to the Defendant, and the Defendant
22
     has no objection to the requested continuance. The Defendant is out of custody and is
23
     not prejudiced by the continuance.
24
                                                CONCLUSIONS OF LAW
25
            1.       Denial of this request for continuance would deny the parties herein




                                                     -1-
          Case 2:18-cr-00094-LRH-DJA Document 50 Filed 09/02/20 Page 2 of 2



 1   sufficient time to prepare for sentencing in this case, taking into account the

 2   exercise of due diligence.

 3         2.        Additionally, the denial of this request would constitute a miscarriage of

 4   Justice.

 5         3.        For all of the above-stated reasons, the ends of justice would best be

 6   served by a continuance of the sentencing date, and such continuance outweighs the

 7   best interest of the public and the Defendant in a speedy sentencing.

 8                                                   ORDER

 9         IT   IS    ORDERED   that   the   sentencing   in   the    above-captioned             matter   currently

10   scheduled for September 8, at the hour of 11:15 a.m., be vacated and continued to

11   a date and time to be determined.         The Court will enter a separate order advising the

12   parties of the date and time determined for the sentencing.

13         DATED this 2nd day of September, 2020.

14                                                                   This is good LRH signature




15

16

17
                                                               _____________________________________
18                                                             HONORABLE LARRY R. HICKS
                                                               United States District Judge
19

20

21

22

23

24

25




                                                   -2-
